 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                          1:18-CR-00004-DAD-BAM
12
                                  Plaintiff,            ORDER DISMISSING INDICTMENT
13
                            v.
14
     VICTOR HUGO AZDAR MARTINEZ,
15
                                  Defendant.
16

17
                                                     ORDER
18
            The United States has moved to dismiss the indictment against defendant VICTOR HUGO
19
     AZDAR MARTINEZ, filed on January 11, 2018. (ECF No. 3.) The Court, having reviewed the
20
     motion, finds that the motion is made in good faith. See United States v. Wallace, 848 F.2d 1464, 1468
21
     (9th Cir. 1988); see also Fed. R. Crim. P. 48(a). Accordingly, the Court hereby orders that the
22
     indictment be dismissed without prejudice.
23
     IT IS SO ORDERED.
24

25      Dated:     February 27, 2019
                                                       UNITED STATES DISTRICT JUDGE
26
27

28

                                                         1
30
